ORDER
The Disciplinary Review Board having filed a report with the Court on February 14, 1997, recommending that WAYLAND H. GOLDSTON of EAST ORANGE, who was admitted to the bar of this State in 1982 and who was temporarily suspended from the practice of law by Order of this Court dated March 28, 1995, and who remains suspended at this time, be disbarred for the knowing misappropriation of client funds, in violation of RPC 1.15 and RPC 8.4(c), and for failure to cooperate with the District Ethics Committee, in violation of RPC 8.1(b) and R. 1:20 — 3(g)(3);
And respondent having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*413It is ORDERED that WAYLAND H. GOLDSTON be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that WAYLAND H. GOLDSTON comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that WAYLAND H. GOLDSTON reimburse the Disciplinary Oversight Committee for appropriate administrative costs.